 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll-Tronics,Inc.andLocal 868, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 29-CA-1233October 14, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn April 29, 1969, the National Labor RelationsBoard issued its Decision in the above-entitledproceeding,' finding that Respondent had engaged incertain conduct in violation of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, asamended, and ordering Respondent to cease anddesist therefrom, and to take certain affirmativeaction set forth therein. Thereafter, on August 5,1969, the Board informed the parties that the Boardwouldreconsiderits8(a)(5)findingand thebargaining order in this case in the light of theguidelines laid down by the Supreme Court inN.L.R.B v Gissel Packing Companv,2and invitedtheparties to file statements of positionSuchstatements have been filed by the General Counseland Respondent.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceedingand, for the reasons set forth below, shall reaffirmitsoriginal finding that Respondent violated Section8(a)(5) and (1) of the Act by refusing to recognizetheUnion as majority representative of theemployees, and that a bargaining order is necessaryto effectuate the purposes and policies of the Act inthis caseInsofar as is relevant here, the Supreme Court inGisselPacking,supra,instatingthegeneralprinciples applicable to the issuance of bargainingorders, agreed that the Board has authority to issuea bargaining order to redress unfair labor practices"so coercive that, even in the absence of a Section8(a)(5)violation,abargaining order would havebeen necessary to repair the unlawful effect of those[unfair labor practices]."'Additionally, the Courtapproved the Board's authority to issue a bargainingorder ". in less extraordinary cases marked by lesspervasive practices which nonetheless still have thetendencytounderminemajoritystrengthandimpede the election processes." In the lattersituation, the Board is to examine the nature andextentof the employer's unlawful conduct andascertain the likelihood that use of traditionalremedies would ensure a fair election. In applyingthese general principles to the cases before it, theCourt remanded three of them to the Board for adeterminationasto"[whether]eventhoughtraditional remedies might be able to ensure a fairelection there was insufficient indication that anelection (or a rerun . . . ) would definitely be a morereliable test of the employee's desires than the cardcount taken before the unfair labor practicesoccurred."In our opinion, a bargaining order is warrantedon the facts of this case under either of the abovestandards. Thus, Respondent's numerous violationsof the Act prior to the election included threats ofmore strigent work discipline, limitations on payincreases,and a resort to layoffs should theemployees choose a union, as well as interrogationsof employees concerning their union sympathies.Thereafter, four employees were discriminatorilylaid off, including the principal union organizer. TheUnion, though possessing valid authorization cardsfrom a majority of the employees, failed to receive amajority in the election, which was subsequently setaside on the basis of Respondent's unlawful conduct.Following the election, and while objections werepending,Respondentgrantedageneralwageincrease designed to further erode Union support.Byengaging in such conduct,Respondentdemonstrated a propensity to engage in violations oftheAct under conditions which heighten thepossibility that relief in the form of customary ceaseand desist, backpay, and reinstatement provisions,etc.,will not effectuate statutory policies herein. Inthesecircumstances,we are satisfied that abargaining order would be necessary, even in theabsence of an 8(a)(5) violation, to remedy the otherunfair labor practices in this case. Additionally, wefind that Respondent, by engaging in the foregoingconduct and refusing to recognize the Union asmajority representative of its employees, violatedSection 8(a)(5) and (1) of the Act The Respondent'spattern of unlawful conduct was of such a nature astohave a lingeririg effect and use of traditionalremedieshere is unlikely to ensure a fair orcoercion-free rerun election.We are persuaded thattheunambiguous cards validly executed by amajority of employees in the unit represent a morereliablemeasure of employee desire on the issue ofrepresentation in this case, and that the policies oftheAct will be effectuated by the imposition of abargaining order. Accordingly, we shall reaffirm thefindingsand remedy provided in the originalDecision and Order herein.4' 175 NLRB No 110'395 U S 575'Id at 615'General Stencils, Inc,178NLRB No 18,World Carpets, Inc,176NLRB No 138179NLRB No. 19 ALL-TRONICS, INC.139SUPPLEMENTAL ORDERrecord as a whole, the National Labor RelationsBoard reaffirms its Order of April 29, 1969, in thisIn view of the foregoing, and on the basis of theproceeding